Case 3:20-cv-00098-REP Document 34 Filed 02/26/20 Page 1 of 4 PagelD# 561

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

STEVES AND SONS, INC.,
Plaintiff,

v. Civil No. 3:20cv98 (REP)

JELD-WEN, INC.,
Defendant.

ORDER REGARDING PROCEDURES FOR SETTLEMENT CONFERENCE

The Court has scheduled this case for a settlement conference on March 2, 2020, at 2:30
p.m. At that time, the parties shall report to the chambers of United States District Judge David J.
Novak.

In addition to counsel, each party must have a representative physically present with the
full authority to settle this action. If an individual is a named party, the individual must be
personally present at the settlement conference. If a business entity (or entities) is/are involved,
each entity must have a representative with full authority to settle the case on behalf of that entity
physically present. The term “full authority” means the ability of the representative to resolve the
case up to the value of the last demand by the Plaintiff. A defense representative can have full
authority even if the representative does not expect or intend for the case to settle at the value of the
last demand by the Plaintiff(s). The failure of a party to have a representative physically
present with full authority to settle the case may result in the imposition of sanctions upon
that party.

Not later than noon on Friday, February 28, 2020, each party must submit a brief
memorandum to the Court ex parte setting forth that party’s position and include the following

topics:
Case 3:20-cv-00098-REP Document 34 Filed 02/26/20 Page 2 of 4 PagelD# 562

An objective overview of the basic allegations, defenses and relevant facts;

A realistic assessment of the strengths and weaknesses of each party’s position;

A summary of settlement discussions to date;

A statement of settlement expectations (to include settlement offers(s));

A list of the names and positions of those who will attend the settlement conference on
behalf of the party, including identification of the person(s) with the full authority to
settle the case on behalf of the party; and,

e Acertification that a person with full authority to settle the case on behalf of the party
will be physically present at the settlement conference.

Due to the ex parte nature of the settlement memorandum, it should be delivered directly to the
Court’s chambers (either by e-mail or by hand delivery of a hard copy) and not filed with the
Clerk’s Office. The memorandum will be considered and maintained on a confidential basis until
resolution of the case, when the memorandum will then be destroyed. The memorandum will not
be exchanged (or its contents discussed) with opposing parties or counsel by the Court without prior
permission.

The Court will allot three (3) hours for the settlement conference, but will continue the
settlement conference on March 3, 2020, if necessary. Therefore, the parties must be prepared to
move forward in an expeditious manner during the settlement conference. To aid this process, not
less than four (4) calendar days before the settlement conference, counsel for the plaintiff shall
tender an offer to counsel for the defendant. Counsel for the defendant shall respond either by
accepting the offer or with a counter-offer not less than three (3) calendar days before the settlement
conference. Counsel for the plaintiff(s) shall be responsible for informing the Court via an e-mail to
chambers of the offers exchanged and the outcome of this process not less than two (2) calendar
days before the settlement conference.

In any case in which the Commonwealth of Virginia holds a lien against the plaintiff(s)
for past medical treatment, not less than thirty (30) calendar days before the settlement conference,
counsel for the plaintiff(s) shall negotiate in good faith with the Office of the Attorney General of

the Commonwealth of Virginia (“OAG”) in an attempt to reduce the lien pursuant to the Code of

2
Case 3:20-cv-00098-REP Document 34 Filed 02/26/20 Page 3 of 4 PagelD# 563

Virginia § 8.01-66.9. To ensure that the OAG has sufficient information to address the liens,
counsel for plaintiff(s) shall provide the OAG with the following information not later than thirty
(30) days before the settlement conference: a statement of the case, including injuries to plaintiff(s)
and others, liability and damage issues, plaintiff's financial and employment status, attorneys’ fees
and costs, the Commonwealth’s lien amount(s), other lienholders and lien amounts, and a specific
offer of compromise with an articulated basis for the proposed reduction. If such negotiations prove
unsuccessful, counsel for the plaintiff(s) shall notify the OAG of the date and time of this settlement
conference and provide them with a copy of this Order. Should the OAG wish to participate in the
settlement conference either in person or by telephone to raise any objections to a reduction of the
lien, a representative of the OAG should notify Chambers not less than three (3) calendar days
before the settlement conference. Further, counsel for the plaintiff(s) shall report to the Court the
outcome of the negotiations with the OAG not less than three (3) calendar days before the
settlement conference.

The settlement conference will begin with all parties and their counsel/representatives
present. The Court will explain its role and the manner that the settlement conference will be
conducted. Thereafter, the parties will be separated and the Court will meet with counsel for each
side until a resolution is achieved. When an agreement is reached, the Court will be prepared to
reduce the agreement to a Memorandum of Understanding, which will be enforceable upon the
parties as a contract. Thereafter, the parties will have ten (10) days to complete the final settlement
agreement consistent with the terms of the Memorandum of Understanding. Should the parties wish
to draft their own settlement agreement at the settlement conference in lieu of the Memorandum of

Understanding, they may do so, but the parties must bring with them to the settlement conference a
Case 3:20-cv-00098-REP Document 34 Filed 02/26/20 Page 4 of 4 PagelD# 564

laptop along with a thumb drive containing a draft settlement agreement. In all cases involving a
class action or putative class action, counsel for the plaintiffs shall be responsible for emailing to
chambers in WORD format draft terms regarding any class issues for the Memorandum of
Understanding not less than three (3) calendar days before the settlement conference.

Should counsel or party representatives wish to bring any electronic devices, including
laptops and/or cell phones, to the settlement conference, counsel must include the proper
authorization form with the settlement memorandum, consistent with the requirements of this
Court’s Personal Electronics Device Policy.”

If the matter is not settled, the Court will simply inform the designated trial judge that the
matter was not resolved despite the parties’ good faith efforts (provided that the parties comply with
the conditions of this Order and act in good faith during the settlement conference).

The Clerk is directed to send a copy of this Order to all counsel of record and to any party
not represented by counsel.

It isso ORDERED.

/s/ (

David J. Novak TU
United States District Judge

Richmond, Virginia
Date: February 25, 2020

 

The parties may also bring a laptop with a thumb drive if they would like to expedite the
process for the creation of the Memorandum of Understanding.

a http://www. vaed.uscourts.gov/locations/documents/NEW_PERSONAL%20ELECTRONICS
%20DEVICE%20POLICY.pdf
